DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja (US 20210100173 A1) in view of Ware (US 4407092 A), Weiss (US 20170172082 A1), Hagerty (US 3683548 A) and Lee (US 6691460 B1).
Regarding claim 1, Khwaja teaches a plant cultivating apparatus (Figs 1-62) comprising:
a main body (120) that defines a cultivation space (136) and includes a door (1102) configured to open or close the cultivation space; 
at least one shelf (124) that is disposed at the cultivation space; and 
a cultivation container (142) that is supported on the at least one shelf and is configured to receive water from or discharge water to the at least one shelf ([0157]), 
wherein the cultivation container is configured to contain a medium ([0057]), 
wherein the cultivation container comprises: 
a water flow guide (148); and 
a wick (238) that is received in the water flow guide and configured to absorb water introduced through the opening of the lower end of the water flow guide ([0165]), 
wherein the wick is configured to deliver the water supplied from the at least one shelf to the medium at the cultivation container ([0165]).  
Khwaja is silent as to a downward protrusion from a bottom surface of the cultivation container, a lower end defining an opening; wherein the medium comprises: a sowing part that covers a top surface of the first medium and is configured to allow seeds of plants to be planted; and a second medium that covers a top surface of the sowing part; wherein the wick extends from the lower end of the water flow guide to the second medium below a top surface of the second medium, wherein an upper end of the wick is located in the second medium, and wherein the wick includes a shield that surrounds a portion of an outer circumference of the wick and that is impervious to water, the portion of the outer circumference of the wick passing through the first medium and the sowing part. 
Ware teaches within the same field of endeavor and reasonably pertinent to the invention a hydroponic assembly and wafer system with a downward protrusion from a bottom surface of the cultivation container (27), a lower end defining an opening (21-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Khwaja’s water flow guide with the further teachings of Ware’s downward protrusions in order to seat the wick into the cultivation container, guiding fluid into the cultivation container in order to feed plants within.  
Weiss teaches within the same field of endeavor and reasonably pertinent to the invention growing media for plants (Figs 1-7c) comprising: a sowing part (202) that covers a top surface of the first medium and is configured to allow seeds of plants to be planted ([0029]); and a second medium (200) that covers a top surface of the sowing part ([0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Knwaja’s medium with the further teachings of Weiss’ multi-layered seed medium in order to provide a dedicated area for sowing seeds, promoting uniform growth through standardized planting procedure.
Hagerty teaches within the same field of endeavor and reasonable pertinent to the invention a plant container and method of growing a plant (Figs 1-4) wherein the wick extends to the second medium below a top surface of the second medium (Col. 3 Lines 48-55); wherein the portion of the outer circumference of the wick (22) contacts the first medium (24) and the sowing part (26) (Col. 3 Lines 48-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Knwaja’s plant cultivating apparatus with the further teachings of Hagerty’s wick fluid delivery method in order to provide moisture and nutrients to a fine medium layer, sustaining plant life and to deliver water and nutrients to a seed layer, promoting healthy plant growth.
Lee teaches within the same field of endeavor and reasonably pertinent to the invention a self-feeding watering system (Figs 11-12) wherein the wick extends from the lower end of the water flow guide (Col. 6 Lines 38-50); wherein the wick (90) includes a shield (92) that surrounds a portion of an outer circumference of the wick and that is impervious to water. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Knwaja’s plant cultivating apparatus with the further teachings of Lee’s extended wick and nylon wick shield in order to transport water from a reservoir/supply line to the planter, sustaining plant life and in order to direct fluid through capillary action without leaking, delivering fluid to seeds, promoting plant growth. 
Modified Khwaja teaches all of the abovementioned limitations and further teaches wherein an upper end of the wick is located in the second medium (Hagerty- Fig 2 Item 22a- wick end). 
Regarding claim 2, modified Khwaja teaches all of the abovementioned claim 1 and further teaches wherein the wick includes a nutrient solution that includes nutrients for growth of plants in water (Ware- Col. 6 Lines 2-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Khwaja’s wick with the further teachings of Ware’s nutrient impregnation in order to provide tailored nutrients to individual plants, promoting plant growth. 
Regarding claim 4, modified Khwaja teaches all of the abovementioned claim 3 but is silent as to wherein sizes of particles in the second medium are smaller than sizes of particles in the first medium. 
Hagerty teaches within the same field of endeavor and reasonably pertinent to the invention a plant container and method of growing a plant (Figs 1-4) wherein sizes of particles in the second medium (28) are smaller than sizes of particles in the first medium (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Knwaja’s plant cultivating apparatus with the further teachings of Hagerty’s mediums in order to deliver nutrients and oxygen to targeted portions of the plant, promoting healthy plant growth.
Regarding claim 8, modified Khwaja teaches all of the abovementioned claim 3 and further teaches wherein the second medium is thinner than the sowing part (Weiss- Fig 2B Item 200- top layer) in the cultivation container (Weiss- [0029] “seeds can be sandwiched between a first and second top layer’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Knwaja’s medium with the further teachings of Weiss’ medium layers in order to support the sowing of seeds, since a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 12, Khwaja teaches a plant cultivating apparatus (Figs 1- 62) comprising: 
a main body (120) that defines a cultivation space (136) and is configured to control temperature and humidity in the cultivation space ([(0155], [(0223]); and 
a cultivation container (142) that is accommodated in the main body, wherein the cultivation container;
a wick (Khwaja- 238) that is disposed in the cultivation container and configured to absorb water (Khwaja- [0165])
wherein the cultivation container comprises:
a first medium ([0057]) that is disposed inside the cultivation container. 
Khwaja is silent as to: a Sowing part that covers a top surface of the first medium and is thinner than the first medium; and a second medium that covers a top surface of the sowing part and is thinner than the sowing part, wherein the wick extends from the first medium to the second medium below a top surface of the second medium, wherein an upper end of the wick is located in the second medium, and wherein the wick includes a shield that surrounds a portion of an outer circumference of the wick and that is impervious to water, the portion of the outer circumference of the wick passing through the first medium and the sowing part.. 
Weiss teaches within the same field of endeavor and reasonably pertinent to the invention growing media for plants (Figs 1-7c) comprising: a sowing part (Fig 2B Item 200- top layer) that covers a top surface of the first medium (Fig 2B Item 204- base layer) and is thinner than the first medium (Weiss- [0029]); a second medium (Fig 2B Item 200- top layer. See image below) that covers a top surface of the sowing part and is thinner than the sowing part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Knwaja’s medium with the further teachings of Weiss’ medium layers in order to support the sowing of seeds, since a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Hagerty teaches within the same field of endeavor and reasonable pertinent to the invention a plant container and method of growing a plant (Figs 1-4) wherein the wick extends to the second medium below a top surface of the second medium (Col. 3 Lines 48-55); wherein the portion of the outer circumference of the wick (22) contacts the first medium (24) and the sowing part (26) (Col. 3 Lines 48-55). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Knwaja’s plant cultivating apparatus with the further teachings of Hagerty’s wick fluid delivery method in order to provide moisture and nutrients to a fine medium layer, sustaining plant life and to deliver water and nutrients to a seed layer, promoting healthy plant growth.
Stadelhofer teaches within the same field of endeavor and reasonably pertinent to the invention a self-feeding watering system (Figs 1-5) wherein the wick extends from the lower end of the water flow guide (Col. 2 Lines 46-42); wherein the wick (31) includes a shield (28) that surrounds a portion of an outer circumference of the wick and that is impervious to water. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Knwaja’s plant cultivating apparatus with the further teachings of Stadelhofer’s extended wick and nylon wick shield in order to transport water from a reservoir/supply line to the planter, sustaining plant life and in order to direct fluid through capillary action without leaking, delivering fluid to seeds, promoting plant growth. 
Modified Khwaja teaches all of the abovementioned limitations and further teaches wherein an upper end of the wick is located in the second medium (Hagerty- Fig 2 Item 22a- wick end).
Regarding claim 13, modified Khwaja teaches all of the abovementioned claim 12 but is silent as to wherein sizes of particles in the second medium are smaller than sizes of particles in the first medium. 
Weiss teaches within the same field of endeavor and reasonably pertinent to the invention growing media for plants (Figs 1-7c) wherein sizes of particles in the second medium ([0033]) are smaller than sizes of particles in the first medium ([0030)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Khwaja’s plant cultivating apparatus with the further teachings of Weiss’ medium size in order to allow root penetration in the first medium and plant penetration through the second medium, promoting healthy plant growth.
Regarding claim 19, modified Khwaja teaches all of the abovementioned claim 14 but is silent as to wherein the wick includes a nutrient solution that includes nutrients for growth of plants in water. 
Ware teaches within the same field of endeavor and reasonably pertinent to the invention a hydroponic assembly and wafer system wherein the wick includes a nutrient solution that includes nutrients for growth of plants in water (Col. 6 Lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Khwaja’s wick with the further teachings of Ware’s nutrient impregnation in order to provide tailored nutrients to individual plants, promoting plant growth.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khwaja (US 20210100173 A1) in view of Ware (US 4407092 A), Weiss (US 20170172082 A1), Hagerty (US 3683548 A) and Stadelhofer (US 3786598 A) as applied to claim 1 above, and further in view of Loessl (US 11154020 B2).
Regarding claim 11, modified Khwaja teaches all of the abovementioned claim 1 but is silent as to wherein the at least one shelf includes a plurality of shelves that are spaced apart from one another in a vertical direction. 
Loessl teaches within the same field of endeavor and reasonably pertinent to the invention an apparatus for growing plants (Figs 1-12) wherein the at least one shelf includes a plurality of shelves (22) that are spaced apart from one another in a vertical direction (Col. 4 Lines 11-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified Knwaja’s plant cultivating apparatus with the further teachings of Loessl’s shelves in order to accommodate more plant growing in the same amount of volume, increasing yields.
Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.
Applicant’s arguments, on Pages 7-8 of the Remarks, that Hagerty and Stadelhofer fail to teach the “wherein the wick includes a shield that surrounds a portion of an outer circumference of the wick and that is impervious to water, the portion of the outer circumference of the wick passing through the first medium and the sowing part” is not found persuasive. The Examiner is no longer relying on Stadelhofer in the rejection and has replaced it with the reference Lee, which will be used to respond to the arguments.
Firstly, Applicant argues, on Page 7 of the Remarks, that “Hagerty fails to teach that the wick 22 can directly supply water to the fine growing medium 28 without watering the coarse growing medium 24.” As the examiner stated in the rejection above, incorporated the flexible straw 92 of Lee into the wick structure of Hagerty with the provided motivation to combine in order to transport water from a reservoir/supply line to the planter, sustaining plant life and in order to direct fluid through capillary action without leaking, delivering fluid to seeds, promoting plant growth. This modification would allow for the wick 22 of Hagerty to directly supply water to the fine growing medium. 
Additionally, Applicant’s arguments with respect to claim 1, on Page 8 of the Remarks, have been considered but are moot because the new ground of rejection does not rely on the Stadelhofer reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Whitaker (US 4999947 A), Demorest (US 4741125 A), and Webber (US 20100132255 A1). The references listed relate to self-watering planter systems that utilize a wick structure which is directly related to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642